

115 HR 4355 IH: Missed Opportunities in Transportation Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4355IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require reporting by the Department of Transportation on
			 requests for funding projects or programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Missed Opportunities in Transportation Act of 2017. 2.FindingsCongress finds the following:
 (1)the United States relies on an integrated, multimodal system of transportation to facilitate the movement of people and goods across the Nation;
 (2)the United States has a history of investing in forward-thinking ideas to improve transportation; (3)Congress has a duty to do all it can to improve transportation in the United States;
 (4)both Congress and the States have failed to meet the needs of the American people in recent years; (5)inflation-adjusted public spending on transportation infrastructure has declined over the past decade;
 (6)Americans are suffering from the consequences of that inaction; (7)investment in transportation and infrastructure is vital to national security and prosperity;
 (8)failure to invest adequately in United States infrastructure will continue to impede economic growth and harm the health and competitiveness of the United States economy;
 (9)proposals to improve transportation in the United States exceed available funds; (10)the American people deserve to be informed about and consider possible solutions for the gridlock and disrepair they experience every day; and
 (11)Congress must have good information about potential projects for transportation modernization in order to make reasonable judgments about funding levels for transportation projects and research.
			3.Annual reporting on missed opportunities
 (a)In generalChapter 3 of title 49, United States Code, is amended by adding at the end the following:  312.Annual reporting on missed opportunities (a)In generalNot later than December 31 of each year, the Secretary of Transportation shall submit to Congress a report on missed opportunities for each competitive or discretionary grant program administered by the Department of Transportation in the preceding fiscal year.
 (b)ContentsFor each grant program described in subsection (a), the report shall detail the 10 individual applications, proposals, or requests for funding that—
 (1)were not funded or awarded, completely or partially; but (2)showed the greatest potential to improve transportation in the United States, according to the selection criteria and established goals of that grant program.
 (c)Reporting date flexibilityIf a law requires an annual report to Congress with respect to a grant program described in subsection (a), the report on missed opportunities required under this section for that program may—
 (1)be included in that annual report; and (2)be submitted on or before the date that annual report is due.
 (d)Public transparencyUpon submission of a report on missed opportunities to Congress under this section, the Secretary shall make the report available to the public on an internet website of the Department of Transportation in a manner that is user friendly and able to be searched and downloaded by users of the website.
 (e)Trade secrets and confidential informationNothing in this section authorizes the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5 or section 1905 of title 18..
 (b)Clerical amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 311 the following:
				
					
						312. Annual reporting on missed opportunities..
			